Exhibit 99.1 For Information Brent A. Collins 303-861-8140 FOR IMMEDIATE RELEASE SM ENERGY ANNOUNCES 2 · Total capital budget of $1,040 million approved by Board of Directors; drilling capital budget set at $830 million · Roughly 80% of drilling capital being deployed in Eagle Ford shale and Bakken/Three Forks programs · Monetization/joint venture of portion of Eagle Ford shale position planned for first half of 2011 · Capital program to be funded with cash flow from operations, proceeds from planned divestiture activities, and, if necessary, borrowings under the Company’s existing credit facility · Reported full year production for 2011 anticipated to be 128.0 – 132.0 BCFE, or 20% higher than expected 2010 reported production · Recent marketing agreement increases existing takeaway capacity in Eagle Ford from 80 MMcf/d to 150 MMcf/d by mid-2011 DENVER, December 21, 2010 – SM Energy Company (NYSE: SM) today announces its initial capital budget and production guidance for 2011. MANAGEMENT COMMENTARY Tony Best, President and CEO, remarked, “SM Energy has worked hard over the last several years to add resource plays with the scope and scale to build a multi-year drilling inventory.Today’s capital budget emphasizes how far we have come in a short time, with 80% of our drilling capital being invested in Eagle Ford shale and Bakken/Three Forks projects next year.Our program for 2011 is focused on oil and rich gas projects that will generate solid returns for shareholders, while modest investments in natural gas and exploration projects will provide inventory for the future.The company’s strong balance sheet gives us the flexibility to execute our program under a number of different scenarios.I am excited about our plan for 2011 and the value that it will generate for our shareholders.” 2 The Company’s initial capital investment budget for 2011 is detailed in the following table: 2011 Capital Investment Budget (in millions) % of Drilling Capital % of Total Capital Drilling Capital Eagle Ford Shale 60% 48% Bakken/Three Forks 20% 16% Granite Wash 60 7% 6% Permian Basin Oil 40 5% 4% Haynesville Shale 35 4% 3% Niobrara/Other Oil 25 3% 2% Subtotal 100% 80% Non-drilling Capital Exploration $ 80 8% Facilities 65 6% Land & Seismic 30 3% Overhead 35 3% Subtotal 20% Grand Total 100% Eagle Ford shale – SM Energy plans to ent energy company engaged in the exploration, exploitation, development, acquisition, and production of natural gas and crude oil. SM Energy routinely posts important information about the Company on its website. For more information about SM Energy, please visit its website at sm-energy.com.
